Citation Nr: 1048334	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos exposure.  

2.  Entitlement to service connection for a skin disability 
(diagnosed as epidermal inclusion cysts on back), to include as 
due to microwave radiation and herbicide exposure.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 and subsequent rating decisions from 
the Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during 
service while serving on board the USS England (DLG-22). 

2.  The preponderance of the evidence shows that the Veteran's 
current COPD is not related to service, including asbestos 
exposure.

3.  The preponderance of the evidence shows that the Veteran's 
current skin disability is not related to service, including 
microwave radiation and herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a skin disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in May 2008, October 
2008, and November 2008, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in several supplemental statements of the case, 
following the provision of notice.  The appellant has not alleged 
any prejudice as a result of the untimely notification, nor has 
any been shown.  

The notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination and obtained medical opinions as to the etiology and 
severity of his disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The Veteran contends that he contracted COPD due to inservice 
asbestos exposure while serving as an electronic warfare 
supervisor aboard the USS England (DLG-22).  He notes that he was 
diagnosed with bronchitis in service.  He stated that a drum of 
Agent Orange caught fire aboard the ship, he was exposed to the 
herbicide, and his skin disorder was caused by this exposure.  He 
also claims he was sprayed with the herbicide when the ship was 
stationed in the Gulf of Tonkin.    Finally, he noted that he 
worked around radar equipment and that this microwave radiation 
also caused his skin disorder.

The Veteran's service treatment records note that he complained 
of dyspnea, chest pain, and a sore throat in May 1970.  
Bronchitis was diagnosed.  

A decision of the Social Security Administration (SSA) granted 
the Veteran disability insurance benefits - effective March 
2008, due to COPD.  

A VA examination was conducted in March 2009.  A chest X-ray 
study found no acute pathology or interval change.  The diagnosis 
was COPD, oxygen dependent.  After a review of the Veteran's 
claims file, the examiner opined that the Veteran's COPD was not 
caused or aggravated by the one incident of acute bronchitis in 
service, but was most likely caused by the Veteran's 35 year 
history of smoking.  The examiner essentially found that the 
Veteran had acute bronchitis in service because, by definition, 
chronic bronchitis requires cough and sputum production on most 
days of a month for three months.  The examiner provided an 
additional opinion in April 2009, concluding that asbestos 
exposure did not cause the Veteran's COPD.  The Veteran had 
pleural involvement on June 2006 X-ray, however, it resolved and 
was no longer present on September 2006 X-ray.  The examiner 
noted that this indicated an infectious process.  In asbestosis 
cases, the pleural involvement would not resolve.  

A VA examination was conducted in February 2010.  The Veteran 
noted that the cysts on his back appeared 10 to 15 years ago, and 
he believed they were caused by in-service exposure to microwave 
radiation.  The examiner stated that the Veteran's COPD was not 
due to service, including exposure to asbestos or the one episode 
of bronchitis.  The examiner was unable to find any information 
to show that short-term exposure as a radar operator 36 years ago 
could be the cause of the Veteran's current epidermal cysts.  

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

Under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was 
exposed to an herbicide agent, including Agent Orange, during 
active military, naval, or air service and has a disease listed 
in 38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Service on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of Vietnam 
for purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 27-97 (July 
23, 1997).  For purposes of applying the presumption of exposure 
to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass or 
the inland waters of Vietnam during the Vietnam conflict.  
Further, the Veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), which is not the case 
here.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  

A U.S. Army and Joint Services Records Research Center (JSSRC) 
memorandum dated in May 2009 is of record.  It noted that, in the 
course of its research, it has found no evidence that Navy ships 
transported tactical herbicides for the U.S. to Vietnam, or that 
ships operating off the coast of Vietnam stored, tested, or 
transported tactical herbicides.  Therefore, the JSSRC can 
provide no evidence to support a veteran's claim of exposure to 
tactical herbicide agents while serving aboard a Navy ship during 
the Vietnam era.  

For claims received after June 1998, such as this one, a 
disability will not be considered service-connected based on a 
veteran's use of tobacco products during service.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.

Radar equipment emits microwave-type, non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The 
Microwave Problem, Scientific American, September 1986; Effects 
upon Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Therefore, 
radar exposure (non-ionizing) is not the type of radiation 
exposure addressed by the VA regulations found at 38 C.F.R. §§ 
3.309, 3.311.

There is no presumption of asbestos exposure merely as a result 
of having served aboard a ship.  See Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).

As explained above, the Veteran is not entitled to any 
presumption.  A Veteran is not precluded, however, from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran submitted articles relating to microwave exposure 
causing cancer.  These articles do not even purport to address 
the specific facts of the individual case under consideration.  
As such they are not significantly probative of the issue before 
the Board to place the evidence in equipoise.

The Board finds that there is no competent evidence of record 
that the Veteran was exposed to an herbicide while serving aboard 
ship based on the JSSRC memorandum, or asbestos; the only 
evidence of record on this issue is clearly against such a 
finding.  In addition, VA physicians have stated that the 
Veteran's COPD was not due to asbestos or the one episode of 
bronchitis in service, and the physicians provided rationales for 
their opinions based on the medical evidence contained in the 
Veteran's claims file.  

The Veteran genuinely believes that the disabilities at issue are 
related to service.  The Veteran is competent to comment on his 
symptoms.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his conditions and his 
views are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion by a VA examiner that his COPD 
was caused by smoking.  The examiner reviewed the Veteran's 
claims file and provided the reasons for the opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The Veteran's allegations of continuity of symptomatology 
regarding his COPD are outweighed by the report of the separation 
examination in May 1994.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous records are entitled to more probative 
weight than the recollections of the Veteran and others of events 
which occurred years or even decades after discharge from service 
and made in the context of a claim for benefits; and one is 
usually more truthful when providing information for the purposes 
of medical diagnosis and treatment than when one is providing 
information for the purpose of receiving monetary compensation.)  
A veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992).  The Veteran did not initiate this claim 
until 2008, almost 34 years after service.  The earliest evidence 
of record of the presence COPD is many years after separation 
from service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology from any 
incident of service, and it weighs heavily against the claim on a 
direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  There is no competent evidence of record that 
the current disabilities are related to service.

At his February 2010 VA examination, the Veteran stated that his 
skin disorder began 10 to 15 years earlier.  Therefore, 
entitlement to service connection for a skin disorder based on 
continuity of symptomatology need not be considered.  

Thus, Hickson element (3) has not been met regarding the COPD 
claim, and Hickson elements (2) and (3) have not been met 
regarding the skin disorder claim; and the claims fail on these 
bases. 

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not warranted. 




ORDER

Entitlement to service connection for COPD is denied.  

Entitlement to service connection for a skin disability is 
denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


